DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 29-48 are pending in this application, Claims 46-48 are acknowledged as withdrawn, Claims 29-45 were examined on their merits.

The objection to Claims 46-48 has been withdrawn due to the Applicant’s amendments to the claims filed 05/10/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-45 are newly rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Jones et al. (US 2008/0293607 A1), cited in the IDS, in view of
Sreekrishna et al. (US 6,060,299) and Lee (US 2002/0078510 A1).

Jones et al. teaches a laundry washing composition comprising one or more
generic surfactants, a polymer, detergent builder, an amylase enzyme and further comprising another enzyme, wherein the enzyme may be:  amylase, carbohydrase, cellulase, cutinase, lipase, oxidase, pectinolytic enzyme, protease, deoxyribonuclease (DNase) and combinations thereof (Pg. 36, Claim 8 and Pg. 37, Claims 33-35).

Jones et al. further teaches wherein the amylase is used in an amount of 0-3 ppm (Pg. 32, Paragraph [0511]).

With regard to Claim 29, Jones et al. teaches the detergent composition enzymes should be present in effective amounts (Pg. 17, Paragraph [0306]).  Therefore, it would be inherent in the composition of Jones et al. that the DNAse would be present in an “effective amount”.  With regard to the “wherein” clause, that “the laundry detergent composition provides increased removal or malodor and/or reduced redeposition of soil compared to a laundry detergent that does not contain DNAse”, this would also be inherent in the laundry detergent composition of Jones et al. which teaches the presence of an effective amount of DNAse. 

The teachings of Jones et al. were discussed above.



Jones et al. does not teach a single embodiment wherein the detergent composition specifically comprises one or more anionic or nonionic surfactants, wherein the amount of the one or more anionic or nonionic surfactants is 3% to 10% w/w of the detergent composition, as required by Claim 29.

Jones et al. further separately teaches the one or more generic surfactants may be anionic in the amount of 0-90% (overlapping the claimed range of 3-10 w/w/%) (Pg. 13, Paragraph [0247]).

Jones et al. further separately teaches wherein the one or more generic surfactants may be nonionic in the amount of 0 to about 40% (overlapping the claimed range of 3-10 w/w/%).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the separately taught elements of the laundry detergent composition of Jones et al. of:  one or more generic surfactants, an amylase enzyme and further comprising another enzyme wherein the enzyme may be:  amylase, carbohydrase, cellulase, cutinase, lipase, oxidase, pectinolytic enzyme, protease, deoxyribonuclease (DNase) and combinations thereof and; wherein the surfactant may be anionic in the amount of 0-90%; and wherein the surfactant may be nonionic in the amount of 0 to about 40% because each of the separately taught elements is taught to be useful in a detergent composition.  
Therefore, the combining of these elements according to known methods to yield a predictable result (laundry detergent composition) would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention.  Those of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to formulate an effective laundry detergent.  There would have been a reasonable expectation of success in making this modification because the Jones et al. reference teaches the utility of all of the separately taught elements are suitable for a laundry detergent composition.

With regard to Claims 30-32, Jones et al. further teaches wherein the one or more surfactants may be anionic in the amount of 0-90% (overlapping the claimed range of 3-10 w/w/%) (Pg. 13, Paragraph [0247]) and wherein the anionic surfactant may be 0-50% of linear alkylbenzenesulfonate (LAS) (Pg. 15, Paragraph [0274]).

With regard to Claims 30 and 33-36, Jones et al. further teaches wherein the one or more surfactants may be nonionic in the amount of 0 to about 40% (overlapping the claimed range of 3-10 w/w/%) and wherein the nonionic surfactant may be alcohol ethoxylates (Pg. 15, Paragraph [0274).

With regard to Claims 37-39 and 41, Jones et al. teaches a laundry washing composition comprising an amylase enzyme and further comprising another enzyme, wherein the enzyme may be:  amylase, cellulase, lipase or protease (Pg. 36, Claim 8 and Pg. 37, Claims 33-35)
With regard to Claim 40, Jones et al. further teaches wherein the enzyme may also be a pectinase, arabinase or mannanase and/or combination thereof (Pg. 17, Paragraph [0305]).

With regard to Claims 43 and 44, Jones et al. further teaches wherein the composition can further comprise 0% to about 65% (overlapping the claimed range of 4-50 w/w%) of a detergent builder and wherein a polymer is present at 0-4% (overlapping the claimed range of 0-5 w/w%) (Pg. 14, Paragraph [0261]).

With regard to Claim 45, Jones et al. further teaches wherein the composition may also comprise a solvent (Pg. 15, Paragraph [0273]) or an enzyme stabilizer (Pg. 15, Paragraph [0279]).

Sreekrishna et al. teaches a cleaning composition comprising a mannanase and surfactant (Column 25, Claims 1 and 8).

Lee teaches a method for treating a soiled fabric (e.g. laundering) comprising exposing the fabric to a cleaning solution, the cleaning solution comprising enzymes, wherein the enzymes are selected from amylases, lipases and DNAses, and combinations thereof, and surfactant selected from anionic and non-ionic surfactants and combinations thereof (Pg. 6, Claims 1, 2, 4 and 6).


With regard to the particular selection of mannanase and DNAse from the list
taught by Jones et al., the Examiner notes that Sreekrishna et al. teaches a cleaning
composition comprising a mannanase and surfactant while Lee teaches a fabric cleaning solution comprising enzymes, wherein the enzymes are selected from amylases, lipases and DNAses, and combinations thereof.  Therefore, the art additionally provides teachings which would motivate the ordinary artisan to select those particular enzymes from the listing of Jones et al. above.  The MPEP at 2144.07 states:
 "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)

The teachings of Jones et al. were discussed above.

Jones et al. did not teach a laundry detergent composition wherein the DNAse is present in a concentration in the range of 1-40 ppm, as required by Claim 42.

With regard to Claim 42, it would have been further obvious to those of ordinary skill in the art before the instant invention to utilize the effective amount of DNAse in a concentration in the claimed range of 1-40 ppm because while the Jones et al. reference is silent with regard to the concentration of the DNAse in the composition, the reference teaches that enzymes used therein should be in effective amounts.  The reference further teaches the use of another enzyme, amylase in an amount of 0-3 ppm. 
Therefore, the ordinary artisan would have found it obvious to utilize other enzymes in the same composition in similar concentrations.  

Further, the determination of the optimal or workable ranges of the concentration of DNAse enzyme in an enzyme containing detergent composition by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of DNase in the detergent composition will directly affect the efficacy of the composition in cleaning a soiled fabric.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain an effective detergent composition.  There would have been a reasonable expectation of success in making this modification because the reference already provides a concentration range for another enzyme suitable for the detergent composition which is within the claimed range and the determination of result effective variables by routine optimization and experimentation is within the purview of those of ordinary skill in the art.

Response to Arguments

Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.

The Applicant argues that the amendments to Claim 29 is not taught by not made obvious by the cited prior art, alone or in combination (Remarks, Pg. 6, Lines 9-16).

This is not found to be persuasive for the reasoning provided in the above new rejections which address the amended claims.
The Applicant argues that only the instant invention recognized the advantageous effects of DNAses to reduce malodor and/or reduce soil redeposition on laundry and/or textiles.  Applicant alleges that prior to the invention, the effects of DNAse were not known as methods to measure the effect of DNAse activity on laundry were not known and only development of these methods allowed discovery of the advantageous properties of DNAses on laundry.  Applicant asserts that these effects are not taught of suggested by the cited prior art and the ordinary artisan would not have expected these properties based on the cited prior art (Remarks, Pg. 6, Lines 17-29). 

This is not found to be persuasive for the following reasons, as discussed above, Jones et al. teaches a laundry detergent composition comprising DNAse and wherein enzymes in the composition should be present in effective amounts (Pg. 17, Paragraph [0306]).  Therefore, it would be inherent in the composition of Jones et al. that the DNAse would be present in an “effective amount”.  With regard to the “wherein” clause, that “the laundry detergent composition provides increased removal or malodor and/or reduced redeposition of soil compared to a laundry detergent that does not contain DNAse”, this would also be inherent in the laundry detergent composition of Jones et al. which teaches the presence of an effective amount of DNAse.  The Examiner maintains a finding of obviousness as discussed in the new rejections above and that those of ordinary skill in the art in possession of the cited prior art would also have recognized the claimed invention as obvious.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/13/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636